DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 5/13/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-6 is the inclusion of the limitations of an information processing apparatus including a processor configured to perform a process of estimating the adjustment interval, based on the use state information received and the learnt model. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 7 is the inclusion of the limitations of a learning apparatus including a learning section configured to perform machine learning on a condition for an adjustment interval in accordance with a use state of the print apparatus based on the data set obtained. It is these limitations found in the claims, as they are claimed in the combination of that has not been 
The primary reason for allowance of claim 8 is the inclusion of the limitations of a non-transitory computer-readable storage medium in a print apparatus that includes a learnt model having weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on a data set where use state information indicating the use state is associated with adjustment interval information indicating an interval of the adjustment process. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arai (2020/0230974 A1) teaches performing adjustment of reflecting a dot influence value on at least one of the pixel value of the selected pixel or the threshold. Lin et al. (U.S. Pat. 10,730,293) teach applying a set of distribution function parameters to machine learning logic trained to classify the print medium and classifying the print medium as a first of a plurality of print medium categories based on the machine learning logic. Arai et al. (U.S. 2018/0207968 A1) teach widths at the plurality of positions of the overlapped image in the reference direction being calculated.  Otokita (U.S. 2003/0016259) teaches print-control information being provided in advance in a printing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853